NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 09-1428


                           UNITED STATES OF AMERICA

                                          v.

       TERRIL EDWARDS, also known as, TARIQ RAYMOND EDWARDS
                  also known as, TERRELL HOWARD

                                    Terril Edwards,
                                                       Appellant.


                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          ( D. C. No. 2-08-cr-00027-001)
                       District Judge: Hon. John R. Padova


                       Submitted under Third Circuit LAR 34.1(a)
                                on November 17, 2009

              Before: AMBRO, ALDISERT, and ROTH, Circuit Judge

                             (Opinion filed: May 6, 2010 )




                                    OPINION


ROTH, Circuit Judge:
I.     Introduction

       Terril Edwards appeals his judgment of conviction and sentence on one count of

possession of more than 50 grams of crack-cocaine with intent to distribute, in violation

of 21 U.S.C. § 841(a)(1) and (b)(1), one count of carrying a firearm in relation to a drug

trafficking crime, in violation of 18 U.S.C. § 924(c), and one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Edwards alleges that

the District Court erred by denying his pretrial motion to suppress evidence of the crack-

cocaine and firearm found on his person during a Terry stop. We will affirm the

judgment of the District Court.

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate

jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s findings on a

motion to suppress for clear error, and exercise plenary review over its application of the

law to the facts. United States v. Lafferty, 503 F.3d 293, 298 (3d Cir. 2007). As the facts

are well known to the parties, we give only a brief description of the facts and procedural

posture of the case.

II.    Background

       On the night of June 2, 2007, plainclothes officers John Calhoun and William

Seifert observed Edwards walking in the 13th Corridor of Philadelphia, a high-crime area,

with another black man and a black woman. Believing that the group matched a

description from a crime bulletin, which contained information about two recent robberies



                                             2
in the area committed by a team of two black males and a black female, the officers

decided to follow the group in their unmarked car. Edwards and his companions were

looking all around as they walked, possibly “casing” potential victims. After the group

turned down a small street, the officers approached them, identified themselves as police,

and asked if any of them lived near where they were congregating. Edwards became

visibly agitated and began moving his body and screaming. For their protection, the

officers directed all three individuals to place their hands on the hood of a nearby parked

car. Edwards refused to do so and, instead, kept reaching toward his side. Officer

Calhoun attempted to force Edwards’s hands onto the hood of the car, at which point he

felt a gun in Edwards’s waistband. Edwards was arrested, and a frisk recovered a gun

and 70 grams of crack-cocaine.

       Edwards moved to suppress evidence of the crack-cocaine and the gun, claiming

that the officers lacked reasonable suspicion to stop him. The District Court denied the

motion. On September 24, 2008, a jury found Edwards guilty on all three counts.

Edwards appealed.

III.   Discussion

       Consistent with the Fourth Amendment, an officer may stop an individual if he

“observes unusual conduct which leads him reasonably to conclude in light of his

experience that criminal activity may be afoot.” United States v. Yamba, 506 F.3d 251,

255 (3d Cir. 2007) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1969)). In determining



                                             3
whether reasonable suspicion existed, the district court must examine the totality of the

circumstances confronting the officers, and eschew analyzing any one factor in isolation.

United States v. Nelson, 284 F.3d 472, 475 (3d Cir. 2002). Additionally, during the

course of a stop an officer may perform a limited outer-clothing search of an individual

who he has reason to believe poses a threat to his safety. Terry, 392 U.S. at 30.

       As an initial matter, we agree with the District Court’s conclusion that the actual

stop occurred when the officers ordered Edwards to place his hands on the hood of the

parked car. See United States v. Brown, 448 F.3d 239, 245 (3d Cir. 2006) (Terry stop

occurs once there is “application of physical force to restrain movement” or “submission

to ‘a show of authority’”) (citation omitted)). Furthermore, the entirety of the

circumstances, as described by Officers Calhoun and Seifert at the suppression hearing

and properly found by the District Court to be credible, justified the Terry stop of

Edwards. First, the officers believed that Edwards and his two companions, who were

observed walking in a high-crime area after 11 p.m., matched the description of the

robbery team described in the crime bulletin. See United States v. Hensley, 469 U.S. 221,

229-34 (1985) (finding reasonable suspicion based on description in flyer of suspect

wanted for a completed felony); see also Illinois v. Wardlow, 528 U.S. 119, 124 (2000)

(presence in a high-crime area is “a relevant contextual consideration[] in a Terry

analysis”). Second, the group was looking in all directions while walking, appearing to

be “casing” people for potential robberies. See Terry, 392 U.S. at 23, 28 (suspicious



                                             4
behavior of casing a store supported investigatory stop). And third, Edwards became irate

when the officers questioned where he lived, which they were entitled to do even without

reasonable suspicion. See United States v. Drayton, 536 U.S. 194, 200 (2002) (police do

not violate the Fourth Amendment “merely by approaching individuals on the street . . .

and putting questions to them if they are willing to listen”). All of these facts, known to

the officers at the time, gave the officers a reasonable and articulable suspicion that

criminal activity was afoot, thereby permitting a Terry stop of Edwards.

       Once Edwards resisted the officers’ request to place his hands on the hood of the

car and continued reaching toward his side, Officer Calhoun was justified in using

physical force to place Edwards’s hands where he could see them. See Hensley, 469 U.S.

at 235 (officers may take necessary steps “to protect their personal safety and to maintain

the status quo during the course of the stop”). At that point, Officer Calhoun felt a gun in

Edwards’s waistband, and he was justified in handcuffing Edwards and seizing the gun.

See Yamba, 506 F.3d at 255-56 (officer justified in patting down suspect during a stop

who he believed was armed and presently dangerous); United States v. Moorefield, 111
F.3d 10, 13 (3d Cir. 1997) (a stop based on reasonable suspicion may include a limited

pat-down frisk for weapons) (citing Terry, 392 U.S. at 27)). Both the stop and frisk were

supported by reasonable suspicion. Accordingly, the District Court properly denied

Edwards’s motion to suppress the evidence.




                                              5
IV.   Conclusion

      For the foregoing reasons, we will affirm the judgment of conviction.




                                           6